Exhibit 10.1

 

NETWORK ENGINES, INC.

 

Form of Restricted Stock Agreement

 

Name of Participant:

 

Number of shares of restricted common stock awarded:

 

Grant Date:

 

 

Network Engines, Inc. (the “Company”) has selected you to receive the restricted
stock award described above, which is subject to the provisions of the Company’s
2009 Incentive Plan (the “Plan”) and the terms and conditions contained in this
Restricted Stock Agreement. Please confirm your acceptance of this restricted
stock award and of the terms and conditions of this Agreement by signing a copy
of this Agreement where indicated below.

 

 

NETWORK ENGINES, INC.

 

 

 

By:

 

 

 

[insert name and title]

 

 

Accepted and Agreed:

 [insert name of Participant]

 

--------------------------------------------------------------------------------


 

NETWORK ENGINES, INC.

 

Form of Restricted Stock Agreement

 

The terms and conditions of the award of shares of restricted common stock of
the Company (the “Restricted Shares”) made to the Participant, as set forth on
the cover page of this Agreement, are as follows:

 

1. Issuance of Restricted Shares.

 

(a) The Restricted Shares are issued to the Participant, effective as of the
Grant Date (as set forth on the cover page of this Agreement), in consideration
of employment services rendered and to be rendered by the Participant to the
Company.

 

(b) The Restricted Shares will initially be issued by the Company in book entry
form only, in the name of the Participant. Following the vesting of any
Restricted Shares pursuant to Section 2 below, the Company shall, if requested
by the Participant, issue and deliver to the Participant a certificate
representing the vested Restricted Shares. The Participant agrees that the
Restricted Shares shall be subject to the forfeiture provisions set forth in
Section 3 of this Agreement and the restrictions on transfer set forth in
Section 4 of this Agreement.

 

2. Vesting.

 

Unless otherwise provided in this Agreement or the Plan, the Restricted Shares
shall vest in accordance with the following vesting schedule: [ ]% of the total
number of Restricted Shares shall vest on the first anniversary of the Grant
Date and [ ]% of the total number of Restricted Shares shall vest at the end of
each successive [ ] period following the first anniversary of the Grant Date,
through and including the [ ] anniversary of the Grant Date. Any fractional
number of Restricted Shares resulting from the application of the foregoing
percentages shall be rounded down to the nearest whole number of Restricted
Shares.

 

3. Forfeiture of Unvested Restricted Shares Upon Employment Termination.

 

In the event that the Participant ceases to be employed by, a director of, or a
consultant or advisor to the Company for any reason or no reason, with or
without cause, all of the Restricted Shares that are unvested as of the time of
such termination from the Company, as well as any Accrued Dividends (as defined
below) declared by the Company with respect to such unvested Restricted Shares,
shall be forfeited immediately and automatically to the Company, without the
payment of any consideration to the Participant, effective as of such
termination of employment. The Participant hereby authorizes the Company to take
any actions necessary or appropriate to cancel any certificate(s) representing
forfeited Restricted Shares and transfer ownership of such forfeited Restricted
Shares to the Company; and if the Company or its transfer agent requires an
executed stock power or similar confirmatory instrument in connection with such
cancellation and transfer, the Participant shall promptly execute and deliver
the same to the Company. The Participant shall have no further rights with
respect to any Restricted Shares, or any Accrued Dividends with respect to such
Restricted Shares, that are so forfeited. If the Participant is employed by a
subsidiary of the Company, any references in this Agreement to employment with
the Company shall instead be deemed to refer to employment with such subsidiary.

 

4. Restrictions on Transfer.

 

The Participant shall not sell, assign, transfer, pledge, hypothecate or
otherwise dispose of, by operation of law or otherwise (collectively “transfer”)
any Restricted Shares, or any interest therein, until such Restricted Shares
have vested, except that the Participant may transfer such Restricted Shares:
(a) to or for the benefit of any spouse, children, parents, uncles, aunts,
siblings, grandchildren and any other relatives approved by the Compensation
Committee (collectively, “Approved Relatives”) or to a trust established solely
for the benefit of the Participant and/or Approved Relatives, provided that such
Restricted Shares shall remain subject to this Agreement (including without
limitation the forfeiture provisions set forth in Section 3 and the restrictions
on transfer set forth in this Section 4) and such permitted transferee shall, as
a condition to such transfer, deliver to the Company a written instrument
confirming that such transferee shall be bound by all of the terms and
conditions of this Agreement; or (b) as part of the sale of all or substantially
all of the shares of capital stock of the Company (including pursuant to a
merger or consolidation). The Company shall not be required (i) to transfer on
its books any of the Restricted Shares

 

--------------------------------------------------------------------------------


 

which have been transferred in violation of any of the provisions of this
Agreement or (ii) to treat as owner of such Restricted Shares or to pay
dividends to any transferee to whom such Restricted Shares have been transferred
in violation of any of the provisions of this Agreement.

 

5. Restrictive Legends.

 

The book entry account reflecting the issuance of the Restricted Shares in the
name of the Participant shall bear a legend or other notation upon substantially
the following terms:

 

“These shares of stock are subject to forfeiture provisions and restrictions on
transfer set forth in a certain Restricted Stock Agreement between the
corporation and the registered owner of these shares (or his or her predecessor
in interest), and such Agreement is available for inspection without charge at
the office of the Secretary of the corporation.”

 

6. Rights as a Shareholder.

 

Except as otherwise provided in this Agreement, for so long as the Participant
is the registered owner of the Restricted Shares, the Participant shall have all
rights as a shareholder with respect to the Restricted Shares, whether vested or
unvested, including, without limitation, any rights to receive dividends and
distributions with respect to the Restricted Shares and to vote the Restricted
Shares and act in respect of the Restricted Shares at any meeting of
shareholders. Notwithstanding the foregoing, any dividends, whether in cash,
stock or property, declared and paid by the Company with respect to unvested
Restricted Shares (“Accrued Dividends”) shall be paid to the Participant,
without interest, only if and when such Restricted Shares vest.

 

7. Provisions of the Plan.

 

This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this Agreement. As provided in the Plan, upon
the occurrence of a Reorganization Event (as defined in the Plan), the rights of
the Company hereunder (including the right to receive forfeited Restricted
Shares) shall inure to the benefit of the Company’s successor and, unless the
Board determines otherwise, shall apply to the cash, securities or other
property which the Restricted Shares were converted into or exchanged for
pursuant to such Reorganization Event in the same manner and to the same extent
as they applied to the Restricted Shares under this Agreement.

 

8. Tax Matters.

 

(a) Acknowledgments; Section 83(b) Election. The Participant acknowledges that
he or she is responsible for obtaining the advice of the Participant’s own tax
advisors with respect to the acquisition of the Restricted Shares and the
Participant is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents with respect to the tax
consequences relating to the Restricted Shares. The Participant understands that
the Participant (and not the Company) shall be responsible for the Participant’s
tax liability that may arise in connection with the acquisition, vesting and/or
disposition of the Restricted Shares and any Accrued Dividends with respect to
such Restricted Shares. The Participant acknowledges that he or she has been
informed of the availability of making an election under Section 83(b) of the
Internal Revenue Code, as amended, with respect to the issuance of the
Restricted Shares.

 

(b) Withholding. The Participant acknowledges and agrees that the Company has
the right to deduct from payments of any kind otherwise due to the Participant
any federal, state, local or other taxes of any kind required by law to be
withheld with respect to the vesting of the Restricted Shares. On each date on
which Restricted Shares vest, the Company shall deliver written notice to the
Participant of the amount of withholding taxes due with respect to the vesting
of the Restricted Shares that vest on such date; provided, however, that the
total tax withholding cannot exceed the Company’s minimum statutory withholding
obligations (based on minimum statutory withholding rates for federal and state
tax purposes, including payroll taxes, that are applicable to such supplemental
taxable income). The Participant shall satisfy such tax withholding obligations
by transferring to the Company, on each date on which Restricted Shares vest
under this Agreement, such number of Restricted Shares that vest on such date as
have a fair market value (calculated using the last reported sale price of the
common stock of the Company on the NASDAQ Stock Market on the trading date
immediately prior to such vesting date) equal to the amount of the Company’s tax
withholding obligation in connection with the vesting of such Restricted Shares.
Such delivery of

 

--------------------------------------------------------------------------------


 

Restricted Shares to the Company shall be deemed to happen automatically,
without any action required on the part of the Participant, and the Company is
hereby authorized to take such actions as are necessary to effect such delivery.

 

9. Miscellaneous.

 

(a) Authority of Compensation Committee. In making any decisions or taking any
actions with respect to the matters covered by this Agreement, the Compensation
Committee shall have all of the authority and discretion, and shall be subject
to all of the protections, provided for in the Plan. All decisions and actions
by the Compensation Committee with respect to this Agreement shall be made in
the Compensation Committee’s discretion and shall be final and binding on the
Participant.

 

(b) No Right to Continued Employment. The Participant acknowledges and agrees
that, notwithstanding the fact that the vesting of the Restricted Shares is
contingent upon his or her continued employment by the Company, this Agreement
does not constitute an express or implied promise of continued employment or
confer upon the Participant any rights with respect to continued employment by
the Company.

 

(c) Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the internal laws of the State of Delaware without regard to
any applicable conflicts of laws provisions.

 

(d) Participant’s Acknowledgments. The Participant acknowledges that he or she
has read this Agreement, has received and read the Plan, and understands the
terms and conditions of this Agreement and the Plan.

 

--------------------------------------------------------------------------------